DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 13-15 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Hurles on January 22, 2021.
The application has been amended as follows: 
Claim 1: 
(1) in line 12 of page 2, the recitation of “the first expander and first heat exchanger” is amended to recite --the first expander and the first heat exchanger--, instead.
(2) in line 3 of page 3, the recitation of “gaseous refrigerant among refrigerants to the compressor; and” is amended to recite --gaseous refrigerant to the compressor;--, instead.

Claim 6:
(1) in line 3, the recitation of “branching off from one side” is amended to recite --branching off from a first side--, instead.
(2) in line 5, the recitation of “branching off from the other side” is amended to recite --branching off from a second side--, instead.
Claim 15:
(1) the recitation of “an electric heater is arranged at the front end of the fifth heat exchanger” is amended to recite --an electric heater is arranged upstream of the fifth heat exchanger--, instead.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as recited in at least claim 1. The specific arrangement of the five heat exchangers and the three expansion valves as claimed is not disclosed or taught by the prior art. Moreover, neither one of Johnston (US 20120183815 A1) or Kardos (US 20130118707 A1) could be modified to arrive at the claimed invention without changing the principles of operation thereof, since it would require a rearrangement of the heat exchangers and expansion valves from the specific fluidic configurations disclosed therein, which would consequently render the prior art references inoperable for their intended purpose. Absent impermissible hindsight, one of ordinary skill in the art would have not found obvious the claimed invention as currently recited in at least claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763